208 F.2d 798
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.RISS AND COMPANY, Inc.
No. 14951.
United States Court of Appeals Eighth Circuit.
November 9, 1953.

Petition for Enforcement of Order of National Labor Relations Board.
David P. Findling, Associate General Counsel, and A. Norman Somers, Asst. General Counsel, National Labor Relations Board, Washington, D. C., for petitioner.
John L. Harlan, Jr., St. Louis, Mo., for respondent.


1
Order of National Labor Relations Board enforced, on petition for enforcement and stipulation filed with Board.